DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are:
“the user’s skin results refrigerated” (page 1 line 22)
“an eminently sports garment” (page 5 lines 22-23)
 “as a final effect, the decrease in body temperature” (page 6 line 9)
“that can contain it molecularly inside” (page 6 line 11)
 “a very careful finish” (page 8 line 3)
“shut-off valve balanced fluid dynamics” (page 9 line 33)
“Improved marks” (page 10 line 20)

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
“mostly textile material” of claims 1 and 2.  It is noted herein that “mostly” cannot be found in the present specification.
“Container comprising…which presents at its base or at least one of its walls at least one hole..” of claim 15.


Claim Objections
Claim 1 is objected to because it recites “characterised”.
Claim 3 is objected to because it recites “according to claims 1”
Claim 4 is objected to because it recites “according to claims 1”.  Moreover, claim 4 contains two sequential comma punctuation marks in line 1 of the claim.
Claim 6 is objected to because it recites “according to claims 1”.  
Claim 8 is objected to because it recites “according to claims 1”.  
Claim 9 is objected to because it recites “according to claims 1”.  
Claim 10 is objected to because it recites “according to claims 1”.  
Claim 11 is objected to because it recites “according to claims 1”.  
Claim 12 is objected to because it recites “according to claims 1”.  
Claim 13 is objected to because it recites “according to claims 1”.  
Claim 15 is objected to because it recites “at least one clothing article according to claims 1”.  It is understood that claim 15 should recite “at least the clothing article according to claim 1”.  Claim 15 further recites “allows it to keep inside the container a relative humidity”.  It is understood that claim 15 should recite “allows it to keep the inside of the container at a relative humidity”.
Appropriate correction is required.


Drawings
The drawings were received on 29 July 2020.  These drawings are acceptable.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 11 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 11 appears to recite the location of the insert relative to anatomy of the wearer and an apparatus claim should not positively recite the claimed structure to include the anatomy: “insert is attached to the main material of the clothing article in one or more of the following areas of said article: lower area of the nape, under the armpit and under the thorax, ….front area and temples…”.  See rejection for this limitation also addressed below under 112b in that the limitations of claim 11 refer to different clothing article structures which are not previously set forth in claim 1 such that it’s not clear if the clothing article is being further limited to a particular clothing structure of sports shirts/pants/headbands/wristband/elbow pads. This rejection may be overcome by amending claim 11 to recite the intended function of the insert relative to the wearer’s anatomy such as “insert is attached to the main material of the clothing article and said insert is configured to overlie a wearer’s lower area of the nape, under the armpit and under the thorax” with the claim also amended to recite the article is a sports shirt (or other specific clothing article embodiment disclosed in the application). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the insert consists of a mesh of mostly textile material”.  The scope of “mostly” is unclear in that “mostly” is a term of degree. As addressed previously in a specification objection, the specification doesn’t provide disclosure of the mesh consisting of mostly textile material and therefore, the metes and bounds of the limitation to the insert “consists of mesh of mostly textile material” cannot be ascertained from the specification. To what degree must a prior art mesh consist of textile material in order to be meet the “mostly textile material” limitation? The limitation will be interpreted as met by a prior art insert formed of mesh substantially formed from textile material.     
Claim 2 recites “other elastic materials”.  It is not understood what the meaning of “other” is in this phrase because none of the previously recited elements of the clothing article are positively identified as elastic.  The main material could be elastic; the insert itself could be elastic; the mostly textile material could be elastic; the coating could be elastic; the PVA could be elastic.  Moreover, it is not understood whether “materials” in “other elastic materials” is intended to recite an elastic material or a plurality of elastic materials.  Claim 2 further recites “of its volume.”  Use of the word “its” is indefinite insofar as it is not understood which element’s or elements’ volume “its” refers to.  Further regarding claim 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).   
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation elastic materials, and the claim also recites elastane/spandex which is the narrower statement of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

For the purpose of applying art, claim 2 as if it reads “wherein the insert further comprises spandex, in up to 30% by volume of the insert”.

Claim 10 recites “the insert has a thickness of between .5 and 2 mm when it is substantially dry”.  It’s not clear if the claimed thickness is set forth as a condition of the article being dry, or if the thickness of the insert is positively claimed. Further regarding the recitation “when it is substantially dry”:  Use of the word “it” is indefinite insofar as it is not understood whether the limitation applies to the insert being dry, the clothing being dry, or some other meaning.  For the purpose of applying art, claim 10 is interpreted as if it reads “the insert has a thickness of between .5 and 2 mm.”

Claim 11 recites the insert is attached to the main material of the clothing article in one or more of the following areas of said article: low area of the nape, under the armpit and under the thorax, in the case of sports shirts……external zone of rotation of the limbs, in the case of knee, ankle and elbow pads.  Is claim 11 further limiting the structure of the clothing article to one of a sports shirt, sports pants, sports headband, sports wristband, or knee, ankle and elbow pads? 

Claim 12 recites “the inserts are” and multiple recitations of “seams”.  Use of the plural language in claim 12 is indefinite because independent claim 1 only recites one insert.  For the purpose of applying art, claim 12 is interpreted as if it reads “the insert is attached to the main material of the clothing article by a flat-lock type seam, an elastic adhesive bonded seam, an ultrasonic welded seam, or an elastic bonded seam for attaching laser-cut materials”. If claim 12 is intended as a Markush claim, the following format should be set forth: “the insert is attached to the main material of the clothing article by a seam selected from the group consisting of flat-lock seams, elastic adhesive bonded seams, ultrasonic seams, or elastic bonded seams for attaching laser-cut materials”. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 11, and 13-14, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over [Thompson, US 3,801,987] in view of [Cargill, US 2005/0118383] and [Hamilton, US 2007/0163027] 

Regarding claim 1:
Thompson teaches (Figs. 1-5):
Clothing article (“garment 1”; col. 2 line 12) comprising a main material made of textile (Thompson teaches “garment” an example thereof being a “sport shirt”; col. 1 line 7 and col.3, lines 19-22 refer to “the fabric of the garment”) and at least one insert (“insert 8”; col. 2 line 30) attached by at least one of its sides to the cited main material, wherein the insert consists of a mesh (“mesh”; col. 2 line 47; see also “mesh fabric”; col. 1 lines 27-28) of mostly textile material (inasfar as Thompson teaches insert “should be made of…material such as…fabric”, Thompson teaches the mesh is of mostly textile material) characterised in that the insert is provided with perforations or holes (“eyelets 9”; col. 2 line 50, eyelets are considered as equivalent to perforations and holes).

Thus Thompson teaches all the claimed limitations except
covered on at least one of its faces by a coating comprising at least 70% by volume of polyvinyl alcohol foam (PVA)

However, Cargill teaches (Figs. 1 and 3) a clothing article (“cooling vest”; paragraph 44) comprising a coating of super absorbent particles.  Herein the coating is the combination of adhesive layer 16 and super absorbent particles 18 (paragraph 42 and Figure 1).  It should be noted that the adhesive layer 22 atop the superabsorbent particles is optional.  Thus Cargill teaches a mostly textile material (the mostly textile material being “fabric layer 12” and “optional liner 14”) covered on at least one of its faces by a coating (adhesive layer 16 and super absorbent particles 18) comprising a super absorbing polymer.
Cargill teaches the coating of super absorbent particles “absorb sweat by the wearer, and then act as a coolant as the water evaporates, thereby cooling the device, and subjecting the wearer to a cooler temperature than atmospheric” (paragraph 50).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the mesh of Thompson to be covered on at least one of its faces by a coating comprising super absorbent particles of Cargill, in order to create an improved article, one capable of affording a cooling effect to the wearer as water evaporates therefrom, as taught by Cargill (paragraph 50), particularly in view of extrinsic reference [Porter, WO 2006/080907] which discloses coating as a known technique to improve similar mesh materials; see particularly paragraph 45: “adhesives…hydrophilic…coating” and claim 9: “mesh is coated”.  It should be noted that Porter particularly teaches relevance to “apparel” in paragraph 50.

Cargill further teaches the adhesive layer of the coating “hold the SAP in place” (paragraph 16) and that the super adsorbent particles of the structure of Cargill can comprise about 50% by weight of the entire structure (i.e. including fabric and adhesive) (paragraph 67). It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the coating so as to comprise at least 70% volume of super absorbent particles in order to render the coating effective at evaporative cooling; in other words, one of ordinary skill in the art would recognize that the particles impart the cooling effect, while a minor volume component (i.e. <30%) adhesive would the particles in place.

Although Thompson in view of Cargill teach a coating comprising at least 70% by volume of super absorbent particle, Thompson does not expressly teach the particle is PVA foam.

However, Cargill does teach “polyvinyl alcohol” is a preferred super absorbent polymer (paragraph 66).  Thus Cargill at least teaches the particle is PVA.

However, Hamilton teaches that PVA foam is a preferred water-absorbent material for cooling apparel (paragraph 32).  It is acknowledged that Hamilton does not refer to such as “foam”; however, Applicant asserts on page 2, line 29 of the specification that Hamilton teaches PVA foam.
Hamilton teaches the foam can hold a significant amount of water “without feeling wet to a user”, imparts a cooling effect when wet, and is “commercially available from a variety of suppliers” (paragraph 32).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the article of Thompson in view of Cargill by selecting the PVA foam of Hamilton as the super absorbent particle in order to impart a cooling effect without feeling excessively wet to the wearer, as taught by Hamilton, by using a common and readily available raw material, as also taught by Hamilton (paragraph 32), particularly in view of extrinsic reference [Fujihana, US 2009/0038051] which discloses coating of pulverized PVA foam as a known technique to improve apparel; see paragraph 42 of Fujihana.

Thus Thompson in view of Cargill and Hamilton teach the limitations.



Regarding claim 11:
Thompson in view of Cargill and Hamilton teach clothing article according to claim 1, as set forth above.
Thompson further teaches wherein the insert is attached to the main material of the clothing article in one or more of the following areas of said article: - Low area of the nape, under the armpit and under the thorax, in the case of sports shirts; - Groin area in the case of sports pants; - Front area and temples in the case of sports headbands; - Circumference or perimeter, in the case of sports wristbands; - External zone of rotation of the limbs, in the case of knee, ankle and elbow pads because the insert of Thompson is attached to the main material under the armpit (“ventilation of the armpits”; col. 1 line 9; see also particularly Figs 3 and 4) in the case of a sport shirt (“sport shirt”; col. 1 line 7).  

Regarding claim 13:
Thompson in view of Cargill and Hamilton teach clothing article according to claim 1, as set forth above.
Thompson further teaches the clothing article is a clothing article for sports (“sport shirt”; col. 1 line 7) or therapeutic use.

Regarding claim 14:
Thompson in view of Cargill and Hamilton teach clothing article according to claim 1, as set forth above.
Thompson further teaches the clothing selected from the group consisting of T-shirts (“conventional T-shirt”; col. 2 lines 10-11), shorts or long pants, headbands, wristbands, anklebands, training suits, socks, underwear and footwear.

Claim 2, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Thompson, Cargill, and Hamilton as applied to claim 1 above, and further in view of [Farney, US 2009/0077716].

Thompson in view of Cargill and Hamilton teach clothing article according to claim 1, as set forth above, including the mesh.
Thompson does not expressly teach the mesh further comprises other elastic materials such as elastane, also called spandex, in up to 30% by volume of its composition.
Thompson does teach that the mesh is elastic fabric (col. 2 line 43).  Thus Thompson at least teaches elastic material for the mesh.
However, Farney teaches an elastic (paragraph 34) material for a cooling apparel (“Headband apparatus”, paragraph 34) which is spandex in approximately 17% of its composition (paragraph 28).
Farney further teaches the fabric is “known to wick away moisture” (paragraph 28).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the mesh of the modified article to comprise a blended textile including spandex at approximately 17% of its composition of Farney in order to create an insert that has good moisture wicking properties through the fabric, as taught by Farney (paragraph 28) while also providing a stretchable article that wouldn’t inhibit a wearer’s movement.  One would be motivated to have good wicking properties of the mesh insofar as one would want rapid transit of water through the fabric, away from the body of a wearer and towards an air-facing surface in order to enhance the cooling effect of the insert.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson, Cargill, and Hamilton as applied to claim 1 above, and further in view of [Angelino, US 2008/0302460].

Thompson in view of Cargill and Hamilton teach clothing article according to claim 1, as set forth above, including the mesh coating comprising at least 70% by volume of PVA foam.
Thompson does not expressly teach the mesh coating contains up to 30% by volume of other polymeric materials such as polyester or polypropylene.
However, the modification taught by Cargill comprises adhesive.  Insofar as the modified article comprises at least 70% PVA foam, the modified coating comprises up to 30% by volume of other material, the other material including the adhesive.  Cargill does not expressly identify the material of the adhesive.
However, Angelino teaches a suitable adhesive for affixing small pieces to a larger piece of garment fabric is a polyester adhesive (“co-polyester adhesive”; paragraph 88).  Angelino further teaches “selected adhesive will adequately adhere to the panel/body fabric…remain supple over time even through repeated wearings and washings of the garment” (paragraph 88).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the coating of the article of Thompson in view of Cargill and Hamilton to comprise the polyester adhesive of Angelino in order to arrive at an adhesive that adequately secures two surfaces together and remains supple over time over multiple wearings and launderings of the garment, as taught by Angelino (paragraph 88).

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson, Cargill, and Hamilton as applied to claim 1 above, and further in view of [Niida, JP 2004256956A].

Regarding claims 4 and 5:
Thompson in view of Cargill and Hamilton teach clothing article according to claim 1, as set forth above.  
It is noted that claim 1 requires perforations or holes, and perforations and holes are considered as equivalent structures as indicated above.  
However, Thompson does not expressly teach perforations separated from each other by a distance of between 4 and 10 mm, measured from center to center thereof.
Thomspon also does not expressly teach separated from each other by a distance of between 3 and 15 mm or between 4 and 10 mm, measured from center to center thereof.
Niida teaches a garment in the form of a brassiere formed with a layer 7 with perforations (through-holes) 10 formed therethrough and separated from each other by a distance of 10-20 mm “because if the distance exceeds 20 mm, it is difficult to ensure uniform air permeability throughout the entire cup portion, and if the distance is less than 10 mm, it becomes easy to lose shape due to washing” (paragraph 11).  Niida teaches the perforations ensure good air permeability (paragraph 11). 
Therefore, it would have been obvious to modify the perforations of the article of Thompson to be separated from each other by a distance of 10-20 in order to ensure good air permeability to the insert and to retain the shape of the insert after laundering, as taught by Niida (paragraph 11).
  
Regarding claims 6 and 7:
Thompson in view of Cargill and Hamilton teach clothing article according to claim 1, as set forth above.  
Thompson does not expressly teach perforations having a diameter of between .5 and 5 mm or between .5 and 2 mm.
Niida teaches the perforations 10 with a diameter of 1 to 2 mm “because if the diameter of the through-hole (10) is less than 1 mm, it is difficult to secure sufficient air permeability, and if it exceeds 2 mm, the shape tends to be lost due to washing” (paragraph 11). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the perforations of the mesh of Thompson to have a diameter of 1 to 2 mm in order to afford good air permeability to the insert and to retain the shape of the insert during laundering, as taught by Niida (paragraph 11).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson, Cargill, and Hamilton as applied to claim 1 above, and further in view of [Pezzimenti (US 2013/0276201)
Thompson in view of Cargill and Hamilton teach clothing article according to claim 1, as set forth above.  
Although Thompson’s holes appear to have the same size spacing as shown in the drawings;, Thompson doesn’t explicitly teach all the perforations of the insert have the same size and spacing between them or the perforations have a different size and/or separation between them. Pezzimenti teaches a garment 100 with perforations 110 (paragraph 24) having the same size or different sizes and spacing between perforations as measured from edge to edge may range anywhere from .5mm -10mm with the size and frequency of the individual perforations determined to provide optimal ventilation and breathability while still maintaining the structural integrity of the fabric (paragraph 24). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the perforations of the same insert to have the same size and spacing between them or to have a different size and/or separation between them in order to provide optimal ventilation and breathability while still maintaining the structural integrity of the fabric, as taught by Pezzimenti (paragraph 24).


Claim 10, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Thompson, Cargill, and Hamilton as applied to claim 1 above, and further in view of [Waters, US 2010/0257654].

Thompson in view of Cargill and Hamilton teach clothing article according to claim 1, as set forth above, including the insert.
Thompson does not expressly teach wherein the insert has a thickness of between 0.5 and 2 mm when it is substantially dry.  
However, Waters teaches fabric layers in a breathable garment comprising an mesh fabric, 0.5 mm thick, which “provides breathability as well as moisture wicking” (paragraph 18), as well as another mesh fabric about 2 mm thick, the fabric being breathable (paragraph 32).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the insert of Thompson in view of Cargill and Hamilton to have a thickness of 0.5 or 2 mm or any thickness therebetween in order to ensure the mesh insert is suitably breathable, as is taught by Waters (paragraphs 18 and 32).
Regarding the limitation “when it is substantially dry”: it would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the insert in such a manner that its thickness is between 0.5 and 2 mm when it is substantially dry in order to afford suitable breathability to the insert and garment when they are substantially dry.  One would be motivated to provide good breathability to the garment to provide ventilation to a wearer at the instant garment is donned (i.e. prior to its opportunity for being wetted by generated sweat) or in a low humidity environment. 

Claim 12, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Thompson, Cargill, and Hamilton as applied to claim 1 above, and further in view of [Scott, US 2014/0039422].
Thompson in view of Cargill and Hamilton teach clothing article according to claim 1, as set forth above.
Although Thompson discloses the insert is attached to the main material of the clothing article by a seam (col. 2 lines 34-36), Thompson does not expressly teach wherein the inserts are attached to the main material of the clothing article by flat-lock type seams, elastic adhesive bonded seams, ultrasonic welded seams, or elastic bonded seams for attaching laser-cut materials.
However, Scott teaches a flat-lock type seam for use in apparel configured to cover the upper body of a wearer (“seams being flat lock”; paragraph 61).  Scott further teaches “This method of attachment provides a greater wear comfort to the wearer by helping to prevent any unnecessary skin irritation that can be caused by the skin surface coming in contact with the seam” (paragraph 61).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the seam of the article of Thompson in view of Cargill and Hamilton with the flat lock seam of Scott in order to provide wear comfort to the wearer and help prevent irritation, as taught by Scott (paragraph 61).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson, Cargill, and Hamilton as applied to claim 1 above, and further in view of [Dick, US 2015/0096102]. 
Thompson in view of Cargill and Hamilton teach clothing article according to claim 1, as set forth above.
	Thompson does not expressly teach a container comprising at least the article which presents at its base or at least one of its walls at least one hole with a diameter between 3 and 6 mm that allows it to keep inside the container a relative humidity of at least 85%.
However, Dick teaches a container 16 (paragraph 46) for receiving a head garment, the container 16 is formed from mesh fabric so it has at least one hole on at least one of its walls and said hole inherently has a diameter. Dick teaches in the container wall material avoids trapping moisture or odors (paragraph 46).  Because Dick is concerned with moisture conditions within the container and therefore provides the at least one hole for air exchange therethrough, the claimed diameter range is considered as a results effective variable such that one of ordinary skill could have arrived at the claimed diameter values through routine experimentation in order to provide desired storage conditions for the head garment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Dick to provide the at least one hole with a diameter between 3 and 6 mm since the claimed range is merely an optimum or workable range and the diameter size is expected to affect moisture conditions within the container’s interior. 
	Regarding the limitation allows it to keep inside the container a relative humidity of at least 85%, the modified article is so capable insofar as the modified container can be placed in an environment of relative humidity exceeding 85%.  The contents of the container would be expected to equilibrate humidity with the environment outside the container owing to the at least one hole of diameter between 3 and 6 mm.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
[Harber, US 8,133,824] teaches dimensionalized material to promote evaporative cooling of the body.
[Porter, WO 2006/080907] discloses coating of mesh fabric.
[Farron, US 2017/0035122] teaches mesh in the armpit region of a garment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./               Examiner, Art Unit 3732                                                                                                                                                                                         
/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732